Title: To James Madison from John Page, 4 August 1813 (Abstract)
From: Page, John
To: Madison, James


4 August 1813, Boston. “Permit me dear Sir, to assure you, that no Citizen, or Gentleman in the U States, is more Friendly to you Personally, & as the President of the U, S, or, that approves of your public pursuits more than the Undersign’d. Because I am convinced from close observations, & strict Examination, that all your public Services have been calculated, & soundly devoted for the good, and best Interest of our beloved Country. I have seen for many Years Just Cause of War by the U.S. against England, & my forbarance was exhausted long before yours, aggressions in Degree, & Variety, have been twenty fold more provoking than those which roused us, to the Revolution, & I think I can see the result of the present War, will be of more Consequence to this Country, than were the results of our Revolution, we have been a Nation as respects most of the powers in Europe but to the English Government, we have been little more than Elivated Colonies, forbarance on our part has multiplied Insults on theirs, & has given Courage to a Number of little Rebels in this place, verbosly, to threaten Resistance to the Laws, and Dissolution to our sacred Compact—no Nation which has had a close Connection with the British Govt: has escaped their Tyrany, or that has not been Ruined. Among the Causes of our Troubles is the Naturalizn: of British Merts: it makes Hypocrites but changes not their Monarchl: Ideas, & I most hartily wish them sent spedily to their Master, who claim their Services—the God, & Honor of Merchants generally is Dolls & Cents, & as a Body, the Honor, & Liberty of this Country is no safer in their Care, than the Charming Female, under the Education of a B——d.
“Dear Sir, the Reasons for writing this Letter, arises from my informing Mr Wm Gray Mert: of Boston, who lately visited you, of the following malignant Speach, made by Mr  Rawson deputy Collector of Boston, in Conversation with Mr Caleb Eddy a respectable young Gentleman of Boston, & from whom I had it, ‘That as the British were now ascending the Potomac, he hoped they would Blow up the President, & all of them,’ the diabolical & wicked Expressor is an Englishman, a play Actor by Trade that being his first employment here, he was afterwards a Clerk to a Mr Fred, Wm. Guyer, & answer’d as Bondsman to Guyre, for duties, amoun[tin]g to between twenty & thirty Thousand Dollars—which I have understood was a total loss to the US—this Man is eating Public Bread, while worthy Men are in Want, & can as I heard many of the Directors, of the State Bank observe give a Check for the whole of the public Cash in sd Bank. On relating the said Malignant wish, Mr Gray said, it was my indispensable Duty, to inform you, tho’ I approve as hartily of this War as of the Revolutionary, to support which, I devoted my Time, & all my property, yet the Embargo was my favorite Mode for Redress, & I wrote to J.B. Varnum that I had rather live years on Clams, than have it lifted, & if it had Cost the lives of 50,000 Men, the energy of the Government should have been so supported, but I hope now we shall do better, I have as little to fear from the ravings of our Wordy Rebels as I have from the old Story of the Man in the Moon they only want to place some Tory, or opposer of every thing that is Just, & right, and British, in your seat—tho’ the people of this State may on minor Questions vibrate wrong, yet on the Question of Rebellion, or Seperations of the States, I do sacredly think, Nine Tenths are undeviatingly Republicans, & would Manfully oppose those Questions, with Life, & Fortune, if I have trespassed too much, receive my Anxiety And Zeal, for your happiness & that of the United States, as an apology. Permit me further to observe, that as it may be Necessary, for you to appoint a Collector of Direct Taxes, that if no person better qualified for the place offers, it would be agreeable to me to serve the US, as Collector for Suffolk in this State, I seek not from want for I have more Rents than, I spend, & have some to give a Friend; I was a Republican long before our Revolution, & during it, am one, & beyound any Doubt, shall ever so remain.”
Adds in a postscript: “I beg you would understand, that I do not conjecture, that the Collector had any Idea of the Depravity of his Deputy. Give me leave to refer you to Joseph B. Varnum & Abiel Wood Members of Congress, to whom I wrote on the Subject of Collector.”
